SMITH, Acting Associate Justice
(specially concurring). The Act of March 1, 1913 (37 Stat. 701), directs the Interstate Commerce Commission to make a tentative valuation of the property of common carriers subject to its jurisdiction and requires that notice of such valuation shall be given to the carrier who is allowed 30 days within which to protest. The act further provides that, if a protest be duly filed, the Commission must fix a time for a hearing, at which the carrier may present any relative or material matter in support of its protest.
I am of the opinion that, in making the tentative valuation the Commission acts as an appraising body, but in hearing the protest, and in reaching a conclusion as to whether it will modify the tentative valuation, the Commission is exercising a quasi judicial function. The Commission sitting as appraisers may determine the tentative valuation on ex parte investigations, but when the Commission reviews that valuation after a hearing granted to the carrier by the statuté it acts in a quasi judicial capacity, and cannot in my judgment deny to the carrier suitable process to secure the áttendance of witnesses, or refuse *270to produce specified papers or records in its custody which are material and necessary to establish the 'claims of the protest. To hold otherwise would, as I see it, make of the protest a mere empty form, and of no avail against the tentative valuation. The carrier, on the other hand, is not entitled to make an examination of the records of the Commission for the purpose of determining whether or not it will introduce them in evidence on the hearing of the protest. If there be in the possession of the Commission any record or paper which the carrier desires to offer in evidence on the hearing of the protest, it is the duty of the Commission, it seems to me, to produce such record or paper on proper demand therefor, in order that mistakes in the tentative valuation, if any there be, may be corrected before; it becomes final.
The courts have no authority to value the properties of the carrier, or to modify or correct the final finding of the Commission; that must be done by the Commission itself. From that it follows that if the carrier is denied process to secure the attendance of witnesses, or if the Commission refuses to produce'for use as evidence on the hearing specified records and papers in its possession or under its control, the carrier will be deprived of the protection which Congress intended fx> give by granting the right to protest and a hearing thereof.
Inasmuch as it does not appear, however, from the record in the case, that any demand was made on the Commission to produce at the hearing any specified paper or record, or that the production of any such paper or record at the hearing was refused by the Commission, or that a subpoena duces tecum for the production of specific papers or records was denied, I concur in the conclusion reached by the Chief "Justice.